Herlihy, J. (dissenting).
While section 593 (subd. 2, par. [d]) of the Labor Law is an integral part of the Unemployment Insurance Law, its application to a given state of facts must be tested to determine if the result comes within the reasonably contemplated purpose, intent and meaning of the law. If such is not the guide, the public policy of the State (§ 501) for the enactment of this social legislation might be defeated and there would be no control over the factual issues which involve “ prevailing wage ”.
The Commissioner in this case decided that claimant’s refusal to accept a starting salary of $90, where the prevailing wage was established at $103.63, did not constitute good cause within the framework of the section. The Appeal Board reversed and determined that such offer was ‘ ‘ substantially less favorable to the claimant than the prevailing wage ” and that claimant was *533entitled to benefits. The conflict was due to the application of different percentages as applied to the prevailing wage rate.
Paragraph (d) of subdivision 2 of section 593 sets up a two-pronged test for determining whether a claimant has refused a job for good cause on the basis of an offered wage. There is good cause for such refusal where “ the wages or compensation * * * offered are substantially less favorable to the claimant than those prevailing for similar work in the locality, or are such as tend to depress wages ” (italics supplied). There is no claim in this case that the offered wage here tends to “ depress wages ”. The claim is predicated solely on the basis that claimant was offered a wage “ substantially less favorable ” than that “ prevailing ” in the occupation in claimant’s locality.
We said in Matter of Sellers (Catherwood) (13 A D 2d 204), that the term 1 ‘ prevailing ’ ’ wage had to be construed in the light of the “general intent, purposes and objectives ” of the Unemployment Insurance Law. What we said there in reference to the term “prevailing” wage applies equally to the phrase ‘ ‘ substantially less favorable ’ ’. The latter concept supplements the former and is an integral part of the first test prescribed by paragraph (d) for a determination whether a claimant has refused a job for good cause on the basis of an offered wage.
What is “ substantially less favorable than the prevailing wage ’ ’ must be literally and narrowly construed if any reasonable and practical application is to be given to the law. In Matter of Sellers (Catherwood) (supra, pp. 205, 206), this court said: “ The primary purpose of the law is to ease the hardship of involuntary unemployment due to economic conditions or other conditions beyond the control of the employee. It was not intended as a substitute for a minimum wage law. * * * It was not intended to regulate wages — it was intended as a substitute for the complete loss of wages forced upon an employee.”
These legal principles applied to the decision of the board convince me that the determination on this record was contrary to the intent and meaning of the law and that the determination of the Commissioner, that the offered wage was not “ substantially less favorable ’ ’ to this claimant than that ‘ ‘ prevailing ’ ’ in the locality, was founded upon a “ reasonable basis in law ” (Matter of Perkins [Catherwood], 14 A D 2d 185, 187) and his decision should be affirmed.
Coosr, Gibson and Taylor, JJ., concur with Bergan, P. J.; Herlihy, J., dissents in a memorandum.
Determination affirmed, without costs.